Citation Nr: 0206873	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  01-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection of a urethral 
stricture.  

2.  Entitlement to a compensable evaluation for residuals of 
a circumcision, on appeal from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
a June 2000 rating decision, the RO declined to reopen a 
previously denied claim of service connection for elective 
circumcision with urethral stricture.  The appellant 
disagreed and perfected an appeal to the Board.  In a 
February 2001 hearing officer's decision, the RO granted 
service connection for residuals of an inadequate 
circumcision, evaluated that disability as noncompensable, 
reopened the claim of service connection for urethral 
stricture, and denied that claim on the merits.  The 
appellant disagreed with the evaluation assigned to the 
residuals of an inadequate circumcision and perfected an 
appeal to the Board as to that issue.  The issues for 
appellate review are as stated on the title page of this 
decision.  

In November 2001, the appellant testified at a video 
conference hearing before the undersigned, a Member of the 
Board designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 
2001).  


FINDINGS OF FACT

1.  The appellant's urethral stricture pre-existed active 
service, did not undergo increase in severity or superimposed 
injury in service, and is not related to disease or injury in 
active service.

2.  The appellant's circumcision was cosmetically 
unsatisfactory and the resulting scar is tender and painful.


CONCLUSIONS OF LAW

1.  A urethral stricture was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).  

2.  The criteria for a ten percent evaluation, and no more, 
for residuals of circumcision are met from the initial grant 
of service connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 
4.20, 4.115a, 4.115b, 4.118, Diagnostic Codes 7520, 7522, 
7804, 7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

VA is required to provide an application form and notify the 
claimant of what information is missing if the application is 
incomplete.  38 U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).  The veteran filed his 
original claim for service connection in 1983, filing the 
appropriate form.  His claim to reopen was filed in August 
1999.  Such a claim does not require a specific form, and 
there is no issue as to provision of an appropriate form.  
Id., 38 C.F.R. §§ 3.150(a), 3.155(a) (2001).  Likewise, the 
veteran's claim for higher initial evaluation for residuals 
of a circumcision does not require a specific form.

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO 
notified the appellant by letter dated September 14, 1999, 
that new and material evidence was needed to reopen his 
claim, and he was told what was meant by new and material 
evidence.  Also, by letter dated May 19, 2000, the RO told 
the veteran what type of information and evidence was needed.  
He responded in July 2000, saying there was no further 
evidence and asking for an examination and a hearing.  VA has 
informed the appellant of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant has stated that he underwent a circumcision 
during his service.  The service medical records are 
associated with the claims file, including records from the 
Pensacola Naval Hospital where the appellant underwent 
treatment.  In his hearings, the appellant indicated that the 
only treatment he had received since service for the claimed 
disabilities was from a private physician; records of that 
treatment in April 1977 are associated with the claims file.  
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in January 2001, thereby complying with this 
requirement.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Analysis

A. Service Connection for Urethral Stricture

The claimant seeks to establish service connection for 
urethral stricture.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection based on incurrence of a disability in service 
generally requires medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999);  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2001).  

On the veteran's examination for induction, conducted in 
January 1943, he was noted to have severe phimosis.  Phimosis 
is "constriction of the preputial orifice so that the 
prepuce cannot be retracted back over the glans."  Dorland's 
Illustrated Medical Dictionary 1279 (27th ed. 1988).  In 
November 1943, he was hospitalized with redundant prepuce 
which existed prior to enlistment, requesting circumcision.  
Under local anesthesia, the prepuce was dissected free from 
the glans penis and redundant tissue was excised.  Mucosal 
lines of cleavage were not clear cut.  The veteran developed 
infection and remained hospitalized.  On January 20, 1944, it 
was noted that he had a very small urethral meatus, and a 
meatotomy was done on January 27, 1944.  His diagnosis was 
changed to stricture, urethra, existed prior to enlistment.  
He was discharged to duty on February 18, 1944, with urethra 
dilated to F # 20 and good stream.

The following day, he returned to the hospital with discharge 
and open lesion on the glans penis.  He admitted that 
intercourse since his hospital discharge was the reason for 
the present condition.  He remained hospitalized until after 
the lesion healed.  On April 5, 1944, while he was still 
hospitalized, it was noted that a # 16 sound passed into the 
urethra.  It was very tight at the meatus and unobstructed 
further.  The former meatotomy had apparently healed.  The 
small opening was said to be a congenital atresia rather than 
an acquired stricture.  (Atresia is "congenital absence or 
closure of a normal body orifice or tubular organ."  
Dorland's Illustrated Medical Dictionary 164 (27th ed. 
1988).)  The veteran was unwilling to have further surgery.

These service medical records establish clearly that the 
veteran had a congenital stricture prior to entry into 
service.  It was noted on his induction examination prior to 
service, and it was noted in connection with his circumcision 
and subsequent treatment.  Furthermore, there is no evidence 
that the stricture underwent an increase in severity in 
service.  On the contrary, the veteran underwent a meatotomy 
in service that increased the opening considerably.  Even on 
his discharge from the hospital in April 1944, the meatus 
opening remained larger than it was before the meatotomy, and 
the urethra was unobstructed further along.  On separation 
from service in 1946, genitourinary system was normal.  
Accordingly, the preponderance of the evidence is against 
finding aggravation of the pre-existing condition in service.

Furthermore, there is no evidence of any superimposed injury 
to the pre-existing condition that caused any additional 
disability.  The veteran's urethral stricture, or atresia, in 
fact, was improved by the meatotomy in February 1944.  The 
veteran's second hospitalization in service, beginning one 
day after his first release from the hospital, had nothing to 
do with his stricture, but resulted from his engagement in 
intercourse, which caused an open lesion on his penis.

Following service, the veteran underwent a urethral 
meatoplasty in April 1977.  
The VA examination in January 2001 included a diagnosis of 
urethral stricture disease and severe urethra meatal 
stenosis.  The VA examiner noted that the appellant's 
circumcision was cosmetically poor, and opined that it was 
extremely unlikely that his meatal stenosis occurred as a 
result of the circumcision.  The examiner noted the April 
1977 urethral meatoplasty, which was not successful.  The 
examiner diagnosed urethral stricture disease probably 
related to inflammatory urethritis and severe meatal 
stenosis, status post failed meatoplasty.  The examiner 
stated that neither condition was related to the failed 
circumcision.

Neither is there any evidence to relate the current 
conditions to the meatotomy done in January 1944.  The 
veteran's service medical records show that the meatotomy 
successfully dilated the urethra, and, while the dilation 
decreased over time, it was still more dilated on hospital 
discharge in April 1944 than it had been when the meatotomy 
was undertaken in January 1944.

At his testimony before the RO at a September 2000 hearing 
and before the undersigned at a November 2001 video-
conference hearing, the appellant testified that he had a 
current urethral stricture that was related to his 
circumcision performed during service.  The Court has held 
that a lay person can provide probative eyewitness evidence 
of visible symptoms; however, a lay person cannot provide 
probative evidence as to matters which require specialized 
medical knowledge acquired through experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, the appellant's lay hearing testimony cannot 
provide probative evidence addressing the medical question of 
whether a current disorder is related to service.  

The evidence shows clearly that the veteran's urethral 
stricture or atresia existed prior to service, did not 
increase in severity during service, was not subject to 
superimposed injury in service, and was improved after 
treatment in service.  He still has the condition, and 
another attempt to remedy it is 1977 has been unsuccessful.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a urethral stricture.  

B.  Compensable Rating for Residuals of Circumcision

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  Compare 
Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (where 
entitlement to compensation has already been established, 
disagreement with assigned rating is a new claim for increase 
based on facts different from a prior final claim).  

The disability is currently evaluated as noncompensable 
pursuant to the criteria of Diagnostic Code 7805 for other 
scars, which are rated on the basis of limitation of function 
of part affected.  38 C.F.R. § 4.118 (2001); see also 
38 C.F.R. § 4.20 (2001) (rating criteria assigned by 
analogy).  The veteran's circumcision scar is not shown by 
competent evidence to limit the function of his penis.  
Although the veteran has made various allegations of 
limitation of function, the objective medical evidence 
associates his voiding problems with his urethral stricture, 
and not with his circumcision.

The Board must look to other potentially applicable 
diagnostic codes.  

A 10 percent evaluation may be assigned pursuant to 
Diagnostic Code 7804 for superficial scars that are tender 
and painful on objective demonstration.  The 10 percent 
rating will be assigned, when the requirements are met, even 
though the location may be on tip of finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118 (2001).  The January 2001 VA 
examination does not contain any notation of tenderness or 
pain associated with the circumcision scar, as opposed to the 
urethral stricture.  However, the veteran testified at his 
hearing that the circumcision scar hurts when he has an 
erection.  While much of his testimony related to discomfort 
or pain associated with his urethral stricture, which is not 
pertinent to the rating for his circumcision residuals, his 
testimony as to the circumcision scar being painful at times 
is credible and is something he is competent to testify to.  
Accordingly, giving the veteran the benefit of any doubt, a 
ten percent rating for tender or painful scar is appropriate 
for his circumcision scar.  Diagnostic Code 7804.

Consideration has also been given to the genitourinary codes.  
Under Diagnostic Code 7520, removal of half or more of the 
penis warrants a 30 percent evaluation.  38 C.F.R. § 4.115b 
(2001).  The condition might also be rated as voiding 
dysfunction.  The VA examination in January 2001 did not 
indicate that any part of the appellant's penis has been 
removed, thereby precluding the 30 percent evaluation for 
removal of half or more of the penis.  The criteria for 
voiding dysfunction provide that a 20 percent evaluation may 
be assigned if the disability requires the wearing of 
absorbent materials which must be changed less than two times 
per day; a 40 percent evaluation if the disability requires 
the wearing of absorbent materials which must be changed two 
to four times per day; and a 60 percent evaluation if the 
disability requires the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a (2001).  The veteran's 
complaints of urinary frequency during the day, weak stream 
and spraying, urinary hesitancy, post-void dribbling, and 
nocturia four times per night are attributed by VA 
examination to the nonservice connected urethral meatal 
stenosis and not to residuals of the circumcision.  

Under Diagnostic Code 7521, removal of the glans of the penis 
warrants a 20 percent evaluation, or is rated as voiding 
dysfunction.  As noted above, the circumcision did not remove 
the glans, and any voiding dysfunction the veteran may have 
is attributable to a nonservice connected condition.

Nor did the examination show that appellant's penis was 
deformed with a loss of erectile power, as the examination 
indicated that the appellant occasionally had erections, 
thereby precluding an evaluation pursuant to Diagnostic Code 
7522.  38 C.F.R. § 4.115b (2001).

The preponderance of the evidence is against assigning a 
rating any higher than the ten percent the Board here assigns 
for tender and painful scar.  



ORDER

Service connection of a urethral stricture is denied.  

A ten percent evaluation, and no more, is granted for 
residuals of circumcision, from the initial grant of service 
connection, subject to the criteria governing the payment of 
monetary benefits.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

